Case 2:21-cr-00231-WSH Documenté6 Filed 06/15/21 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

)

UNITED STATES OF AMERICA
Plaintiff, CaseNo. Q{-23]

VS. )

)

Michwer Prekce

Defendant. )

ORDER

The United States is obligated, pursuant to Brady v. Maryland, 373 U.S. 83 (1963), Giglio
v. United States, 405 U.S. 150 (1972), and subsequent cases, to timely disclose information
favorable to the defense as to criminal liability on the charged offense(s) or mitigation of any
punishment that may be imposed. Such favorable information includes information that may cast
doubt on the credibility of government witnesses. Possible consequences for violating this order
include exclusion of evidence, dismissal of charges, contempt proceedings, disciplinary referral,

and any other relief authorized by law.

Dated: L| isa

 

 

United States Magistrate Judge
